DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Arguments
Applicant’s arguments with respect to interpretation under 35 U.S.C. 112(f) has been fully considered and is withdrawn. 
Applicant’s arguments with respect to claim objections have been fully considered and is withdrawn. 
Applicant's arguments filed 13 December 2021 have been fully considered but they are not persuasive. In particular, the applicant argues Karczewicz merely discloses an indication and does not consider an indication as similar to an estimated prediction mode flag that indicates whether or not to use an estimated prediction mode as claimed. However, it should be pointed out that the flag being claimed simply directs to indicating whether or not to use an estimated prediction mode. In this way, a flag in itself simply indicates, similar to what is taught in Karczewicz where there is “an indication of” an intra-prediction mode, ¶195. Although the applicant disagrees, Karczewicz teaches the described flag which indicates similar to what is being claimed. 
Applicant then argues that Karczewicz fails to disclose any index for which a context for arithmetic decoding is not used. However, the claimed invention directs to indicating whether or not to use an estimated prediction mode, meaning that the indicator merely needs to direct to either whether OR not a prediction mode is used. In this way, although the prior art does not disclose not using a prediction mode, it does still disclose the alternative of using an indicated prediction mode since Karczewicz still discloses an indication of a prediction mode for a block of encoded video data, ¶195. 
Applicant then argues that Karczewicz fails to disclose deriving a plurality of estimated prediction modes from already decoded predictions modes assigned to a plurality of nearby prediction units near a target prediction unit. This is supported by the applicant’s position that Karczewicz direct to a block 106 can be predicted from neighboring pixels 100A-100AG, ¶200. However, it should be pointed out that the claimed invention simply directs to the plurality of estimated prediction modes is from already-decoded prediction modes already assigned to a plurality of nearby prediction units. In this way, although the applicant disagreed with the characterization of the prior art, Karczewicz still teaches the claimed invention since the prior art discloses intra-prediction modes for a block from neighboring pixels which results in a set of directions which is a set of intra-prediction modes from near the target block similarly as claimed, ¶200 and 195. Moreover, ¶238 directs the directional intra-prediction modes that are from the smaller set are used to indicate directional transform. This set of determined intra-prediction modes from neighboring pixels of the block are similar to the claimed plurality of estimated prediction modes. For this reason, the examiner maintains that Karczewicz teaches the limitations of claim 2.
Applicant then argues that Lin does not teach the claimed invention since the claimed “mode index” is different from a “group index” since the applicant considers that the group index is merely nothing similar to a mode index. However, it should be pointed out that Lin does not direct only to a group index, but also an index number for a prediction mode, ¶25, which is similar to the claimed “mode index” since the mode index itself simply directs to indicating a prediction mode. 
Applicant then argues Lin does not disclose the claimed estimated prediction mode index since Lin apparently does not teach or suggest an estimated prediction mode index. However, the claimed invention merely indicates the estimated prediction mode index simply designates one of a plurality of . 

Claim Rejections - 35 USC § 103
 The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Karczewicz; Marta et al. (US 20120008683 A1) in view of Liu; Lingzhi et al. (US 20120082221 A1)
Regarding claim 2, Karczewicz teaches, 
An image decoding device (¶186 and Fig. 3, “video decoder 30”) that decodes an image that has been encoded (¶186 and Fig. 3, “video decoder 30 which decodes an encoded video sequence”) by generating a predicted image with an intra prediction method associated with a (¶195, “a video decoder configured to determine an intra-prediction mode to be used to predict a block of video data”) comprising: 
arithmetic decoding circuitry (¶187 and Fig. 3-70, “entropy decoding unit 70“) that, to decode a prediction mode of a target prediction unit, (¶187, “video decoder 30 may select a scan based on, for example, an indication of an intra-coding mode for a current block” used in the “intra-prediction unit 74” as depicted in Fig. 3-74) decodes, from encoded data by arithmetic decoding, (¶187, “may scan the received values using a scan mirroring that used by video encoder 20”) an estimated prediction mode flag indicating whether or not to use an estimated prediction mode, (¶195, “receive an indication of a first intra-prediction mode in a first set of intra-prediction modes for a block of encoded video data“) and an estimated prediction mode designating one of a plurality of estimated prediction modes (¶195, a smaller set of intra-prediction modes to which the first intra-prediction mode is mapped”) and for which a context for arithmetic decoding is not used; (¶197, “entropy decode at least one of the values using a context model”)
estimated prediction mode deriving circuitry that derives the plurality of estimated prediction modes (¶195, “determine a second intra-prediction mode from a smaller set of intra-prediction modes to which the first intra-prediction mode is mapped”) from already-decoded prediction modes (¶195, “a smaller set of intra-prediction modes to which the first intra-prediction mode is mapped”) assigned to a plurality of nearby prediction units near the target prediction unit; (¶238 and 200, “determining a directional transform to which the second intra-prediction mode is mapped” such that “block 106 can be predicted from neighboring pixels 100A-100AG (neighboring pixels 100) depending on a selected intra-prediction Mode”) 

receive an estimated prediction mode index for designating one of a plurality of estimated prediction modes
prediction mode decoding circuitry that selects one of the plurality of estimated prediction modes indicated by the estimated prediction mode index if the estimated prediction mode flag indicates using an estimated prediction mode, and uses swapping of the plurality of estimated prediction modes and an index if the estimated prediction mode flag indicates not using an estimated prediction mode.
	However, Lin teaches additionally, 
receive an estimated prediction mode index for designating one of a plurality of estimated prediction modes (¶25, “a group number and a group index or index number in the group, which may be transmitted if needed” for intra-frame prediction)
prediction mode decoding circuitry that selects one of the plurality of estimated prediction modes (¶33, “tested directional mode with lowest SAD value may be selected as the estimated best directional intra mode” as “compared with the predictors in a basic prediction mode set”) indicated by the estimated prediction mode index if the estimated prediction mode flag indicates using an estimated prediction mode, (¶33, 38 and Fig. 4-424, “using the group number and group index” such that selecting the “estimated best directional mode” is from the “same group” of intra modes such that when decoder is indicated “that the predicted index number matches the actual index number for the considered block”, the decoder may be able to “predict the intra mode for the considered block successfully” based on a “one set bit “1””) and uses swapping of the plurality of estimated prediction modes and an index if the estimated prediction mode flag indicates not using an estimated prediction mode. (¶38 and Fig. 4-426, such that when decoder is indicated that the predicted index number does not match the actual index number for the considered block”, the decoder may be able to specify the “actual index number for the considered block” that was coded into three bits based on a “one set bit “0””))
It would have been obvious to one with ordinary skill in the art at the time of invention to combine the signaling of Karczewicz with the intra prediction set of Liu which discloses a group index for intra prediction modes. This implementation improves compression ratios without severely impacting image quality. 
	 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY S LEE whose telephone number is (571)270-7322. The examiner can normally be reached Monday thru Friday 10AM-8PM EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G. Ustaris can be reached on (571) 272-7383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOSEPH G USTARIS/Supervisory Patent Examiner, Art Unit 2483                                                                                                                                                                                                        

/JIMMY S LEE/Examiner, Art Unit 2483